234 F.3d 1339 (5th Cir. 2000)
CALVIN JEROLD BURDINE, PETITIONER-APPELLEEv.GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,           INSTITUTIONAL DIVISION, RESPONDENT-APPELLANT
No. 99-21034
UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
December 5, 2000

Robert Lee McGlasson, II (argued), Decatur, GA, Mandy Welch, Burr & Welch, Houston, TX, for Petitioner-Appellee.
Julie Caruthers Parsley (argued), Edward Larry Marshall, Austin, TX, for Respondent-Appellant.
Appeal from the United States District Court for the Southern District of Texas; David Hittner, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion October 27, 2000, 5 Cir., 2000, 231 F.3d 950)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a           majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to           be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.


3
The clerk will specify a briefing schedule for the filing of supplemental briefs.